DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I (figs. 3a, corresponding to claims 12-21) in the reply filed on 6/6/2022 is acknowledged.  The traversal is on the ground(s) that figure 3a is a mere modification of figure 3b and would share the same technical feature, thus not lacking in unity [Remarks: pg. 9, 3rd - 5th para.] .  This is not found persuasive because figure 3a corresponding to species I and figure 3b corresponding to species II have a different driving methodology and circuitry.  In figure 3a transistor M receives directly from line g22 the pulse width modulation signal.  In figure 3b, a second switch receives directly from line g22 the pulse width modulation signal and is utilized to conducts a vcom3 voltage that is utilized to compensate transistor M.  The pixel circuits in figure 3a and figure 3b have different pixel structures and function differently.  The pixel circuits of figure 3a & figure 3b are different structurally and would require different driving methodology for each pixel configuration.  Thus, figure 3a (species I) and figure 3b (species II) lack unity of invention.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 & 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 20110273419).
As to claim 12, Park discloses a display panel [abstract] comprising a pixel [abstract & fig. 1], 
wherein the pixel comprises a pixel circuit (switching transistor t1, driving transistor t2, & capacitor c1) [fig. 1 & para. 54-55] and a display element (organic light emitting diode el1) [fig. 1 & para. 54-55 & 63], 
wherein the display element is electrically connected to the pixel circuit [fig. 1 & para. 63], 
wherein the pixel circuit is supplied with a selection signal (scan signal) [fig.1 & para. 63-64], an image signal (data signal) [fig.1 & para. 63-64], and a pulse width control signal (controlling signal) [fig.1 & para. 63-64], 
wherein the pixel circuit is configured to supply an output potential [fig. 1 & para. 55 & 63], 
wherein the pixel circuit is configured to determine a period during which the output potential is supplied, on the basis of the pulse width control signal [para. 28],
wherein the pixel circuit comprises a first switch (switching transistor t1) [fig. 1 & para. 54-55] and a first transistor (driving transistor t2) [fig. 1 & para. 54-55], 
wherein the first switch is configured to supply the image signal on the basis of the selection signal [fig. 1 & para. 54-55 & 63], 
wherein the first transistor is configured to determine the output potential on the basis of the image signal [fig. 1 & para. 54-55 & 63], 
wherein the first transistor comprises a first electrode (source electrode s of driving transistor T2) [fig. 1 & para. 55], a second electrode (drain electrode d of driving transistor T2) [fig. 1 & para. 55], a first gate electrode (first gate electrode g1 of driving transistor T2) [fig. 1 & para. 55], and a second gate electrode (second gate electrode g2 of driving transistor T2) [fig. 1 & para. 55],
wherein the output potential is output from the first electrode (source electrode s of driving transistor T2) [fig. 1 & para. 54-55 & 63], 
wherein the first gate electrode is supplied with the image signal (first gate electrode g1 of driving transistor T2) [fig. 1 & para. 54-55 & 63], and 
wherein the second gate electrode is supplied with the pulse width control signal (second gate electrode g2 of driving transistor T2) [fig. 1 & para. 54-55 & 63].
As to claim 13, Park discloses the display panel according to claim 12, 
wherein the display element is configured to emit light [para. 63], and 
wherein the display element is configured to change the intensity of the light on the basis of the output potential [fig. 1 & para. 63-64 & 28].
As to claim 15, Park discloses the display panel according to claim 12, comprising a display region (display region of display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], 
wherein the display region comprises one group of pixels (display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], another group of pixels (display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], a scan line (scan line scan) [fig. 1 & para. 54-55 & 63], a signal line (data line data) [fig. 1 & para. 54-55 & 63], and a control line (controlling signal line cont) [fig. 1 & para. 54-55 & 63], 
wherein the one group of pixels comprises the pixel (display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], 
wherein the one group of pixels is arranged in a row direction (display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], 
wherein the another group of pixels comprises the pixel (display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], 
wherein the another group of pixels is arranged in a column direction intersecting the row direction (display panel comprising plurality of pixels in matrix format) [fig. 1, abstract & para. 54], 
wherein the scan line is electrically connected to the one group of pixels [fig. 1 & para. 54-55 & 63-64], 
wherein the scan line is configured to supply the selection signal [fig. 1 & para. 54-55 & 63-64], 
wherein the control line is electrically connected to the one group of pixels [fig. 1 & para. 54-55 & 63-64], 
wherein the control line is configured to supply the pulse width control signal [fig. 1 & para. 54-55 & 63-64], 
wherein the signal line is electrically connected to the another group of pixels [fig. 1 & para. 54-55 & 63-64], and 
wherein the signal line is configured to supply the image signal [fig. 1 & para. 54-55 & 63-64].
As to claim 16, Park discloses the display panel according to claim 12, comprising:
a first driver circuit [fig. 1 & para. 54-55 & 63-64]; 
a second driver circuit [fig. 1 & para. 54-55 & 63-64]; and 
a third driver circuit [fig. 1 & para. 54-55 & 63-64], 
wherein the first driver circuit supplies the selection signal (scan signal) [fig. 1 & para. 54-55 & 63-64], 
wherein the second driver circuit supplies the image signal (data voltage) [fig. 1 & para. 54-55 & 63-64], and 
wherein the third driver circuit supplies the pulse width control signal (controlling signal) [fig. 1 & para. 54-55 & 63-64].
As to claim 17, Park discloses the display panel according to claim 12, wherein the first transistor comprises a semiconductor film comprising an oxide semiconductor [figs. 1-2 & para. 56-58].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14, 18, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sakariya et al. (US 20140104243).
As to claim 14, Park teaches the display panel according to claim 12, wherein the display element is an OLED [fig. 1 & para. 55 & 63-64].
Park does not explicitly teach wherein the display element is a micro LED.
Sakariya teaches the concept of a display panel [abstract & figs. 1-2], wherein a display element is a micro LED [para. 23 & 28].
Because Park and Sakariya are in the same field of endeavor, i.e., LED display panel device, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the OLED of the pixel of the display panel of Park, with a micro LED, as taught by Sakariya, for the purposes of achieving the predictable result of displaying an image.
As to claim 18, Park teaches a display device [abstract] comprising: 
the display panel according to claim 12 [fig. 1 & para. 54-55 & 63-64]; and
wherein the pixel performs display on the basis of the data [fig. 1 & para. 54-55 & 63-64].
Park does not explicitly teach a control portion, wherein the control portion is supplied with image data and control data, 
wherein the control portion generates data on the basis of the image data, 
wherein the control portion generates a control signal on the basis of the control data, 
wherein the control portion supplies the data and the control signal to the display panel, 
wherein the first driver circuit operates on the basis of the control signal, and
wherein the second driver circuit operates on the basis of the data and the control signal.
	Sakariya teaches the concept of a display panel [abstract & figs. 1-2] that utilizes a control portion (timing controller 118) [figs. 1-2 & para. 30], 
wherein the control portion is supplied with image data and control data [figs. 1-2 & para. 30, 32, & 35], 
wherein the control portion generates data on the basis of the image data [figs. 1-2 & para. 30, 32, & 35], 
wherein the control portion generates a control signal on the basis of the control data [figs. 1-2 & para. 30, 32, & 35], 
wherein the control portion supplies the data and the control signal to the display panel [figs. 1-2 & para. 30, 32, & 35], 
wherein the first driver circuit operates on the basis of the control signal [figs. 1-2 & para. 30, 32, & 35],
wherein the second driver circuit operates on the basis of the data and the control signal [figs. 1-2 & para. 30, 32, & 35], and 
wherein the pixel performs display on the basis of the data [figs. 1-2 & para. 30, 32, & 35 & abstract].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Park to utilize a control portion, wherein the control portion is supplied with image data and control data, wherein the control portion generates data on the basis of the image data, wherein the control portion generates a control signal on the basis of the control data, wherein the control portion supplies the data and the control signal to the display panel, wherein the first driver circuit operates on the basis of the control signal, and wherein the second driver circuit operates on the basis of the data and the control signal, as taught by Sakariya, to improve power consumption by providing more precise control over the display panel, as taught by Sakariya [para. 6].
As to claim 21, Park teaches a data processing device [abstract] comprising: 
the display panel according to claim 12 [fig. 1 & para. 54-55 & 63-64].
Park does note explicitly teach the data processing device comprises: one or more of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude detection device.
Sakariya teaches the concept of a data processing device [fig. 1 & para. 33] comprises: one or more of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude detection device [para. 33].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing device of Park, such that the data processing device further utilizes one or more of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude detection device, as taught by Sakariya, to improve the usability of the data processing device of Park by providing a means for receiving user input for modifying data, as one of ordinary skill in the art would appreciate. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kim et al. (US 20110122096).
As to claim 19, Park teaches an input/output device [abstract] comprising: 
a display portion [fig. 1 & para. 54-55 & 63-64], 
wherein the display portion comprises the display panel according to claim 12 [fig. 1 & para. 54-55 & 63-64].
Park does not explicitly teach wherein the input/output device comprises:
an input portion,
wherein the input portion comprises a sensing region,
wherein the input portion senses an object approaching the sensing region, and 
wherein the sensing region comprises a region overlapping with the pixel.
Kim teaches the concept of an input/output device [abstract], that comprises:
an input portion (touch layer 201) [fig. 1 & para. 44-45 & 49]; and 
a display portion (display portion formed by plurality of light emitting units el) [fig. 1 & para. 44-47],  
wherein the input portion comprises a sensing region (touch layer 201) [fig. 1 & para. 44-45 & 49],
wherein the input portion senses an object (finger 107) [fig. 1 & para. 44-45 & 49] approaching the sensing region, and 
wherein the sensing region comprises a region overlapping with the pixel [fig. 1 & para. 44-45 & 49].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the input/output device of Park, such that the input/output device further utilizes an input portion, wherein the input portion comprises a sensing region, wherein the input portion senses an object approaching the sensing region, and wherein the sensing region comprises a region overlapping with the pixel, as taught by Kim, to improve the usability of the input/output device of Park by providing the input/output device of Park with intuitive and accurate touch recognition, as taught by Kim [para. 6].
As to claim 20, Park teaches a data processing device [abstract] comprising: 
a display portion [fig. 1 & para. 54-55 & 63-64], 
wherein the display portion comprises the display panel according to claim 12 [fig. 1 & para. 54-55 & 63-64], and
wherein the display portion displays the image data on the basis of the control data [fig. 1 & para. 54-55 & 63-64].
Park does not explicitly teach an arithmetic device; and 
an input/output device, wherein the arithmetic device is supplied with input data or sensing data, 
wherein the arithmetic device generates control data and image data on the basis of the input data or the sensing data, 
wherein the arithmetic device supplies the control data and the image data to the input/output device,
wherein the input/output device supplies the input data and the sensing data, 
wherein the input/output device comprises a display portion, an input portion, and a sensing portion,  and
wherein the input portion generates the input data, and wherein the sensing portion generates the sensing data.
Kim teaches the concept of a data processing device [abstract] comprising:
an arithmetic device (processing element) [figs. 2 & 6 & para. 113-114]; and 
an input/output device [figs. 2 & 6 & para. 113-114], wherein the arithmetic device is supplied with input data or sensing data [figs. 2 & 6 & para. 113-114], 
wherein the arithmetic device generates control data and image data on the basis of the input data or the sensing data [figs. 2 & 6 & para. 113-114], 
wherein the arithmetic device supplies the control data and the image data to the input/output device [figs. 2 & 6 & para. 113-114],
wherein the input/output device supplies the input data and the sensing data [figs. 2 & 6 & para. 113-114], 
wherein the input/output device comprises a display portion [fig. 1 & para. 44-47], an input portion [fig. 1 & para. 44-47], and a sensing portion [fig. 1 & para. 44-47], 
 wherein the display portion displays the image data on the basis of the control data [figs. 1-2 & para. 44-47], and
wherein the input portion generates the input data, and wherein the sensing portion generates the sensing data [figs. 2 & 6 & para. 113-114].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the data processing device of Park, such that the data processing device further utilizes an arithmetic device; and an input/output device, wherein the arithmetic device is supplied with input data or sensing data, wherein the arithmetic device generates control data and image data on the basis of the input data or the sensing data, wherein the arithmetic device supplies the control data and the image data to the input/output device, wherein the input/output device supplies the input data and the sensing data, wherein the input/output device comprises a display portion, an input portion, and a sensing portion, wherein the input portion generates the input data, and wherein the sensing portion generates the sensing data, as taught by Kim to improve the usability of the data processing device of Park by providing the data processing device of Park with intuitive and accurate touch recognition, as taught by Kim [para. 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kawahara et al. 	(US 20070063284).
Hamer et al.		(US 20080001854).
Shirasaki et al.		(US 20060061526).
YUE et al.		(US 20210335214).
MIYAKE et al.		(US 20170186778).
MIYAKE		(US 20180018918).
MIYAKE		(US 20170352313).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694